DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 12/13/2021.
Claims 1-2, 4-9, 11-15, 17-21 are pending and are rejected.
Claims 3, 10, and 16 have been canceled.
Claim 21 is new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/13/2021 and 03/01/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 79, 11-12, 14-15, 17-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lecue (US 20190325868 A1) in view of Subramaniam (US 20200342032 A1; provisional application No. 62839270).
As to claim 1, Lecue teaches a method, comprising:
constructing, with computer hardware using machine learning, a conversations graph representing conversations conducted over an electronic communications network by a plurality of participants and collected from at least one messaging platform ([0058] A conversation knowledge graph (conversations graph) is created based on the characteristics of the conversation. The conversation knowledge graph includes a plurality of first nodes that each correspond a concept discussed in the conversation; [0034] A knowledge graph is a collection of data that is related based on a schema representing entities and relationships between entities (collected from at least one messaging platform); [0040] The example conversation monitoring system 200 can be deployed on a platform where users are conversing with robotic agents (machine learning) to monitor such conversations);
generating a conversation slipstream comprising at least one communication extracted from the conversations in response to receiving a secondary communication over the electronic communications network, the at least one communication represented by a sub-graph of the conversations graph that corresponds to a graph of the secondary communication, wherein the generating the conversation slip stream comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the graph of the secondary communication and determining a predefined similarity based on the comparing ([0057] FIG. 4D depicts an example of a merged knowledge graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot.sub.1 is 10 percent, while the percentage matching to the keywords for Bot.sub.2 is 80 percent (similarity based on the comparing); [0058] A portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation. The domain knowledge graph includes a plurality of second nodes that each correspond to at least one of the features for each of the robotic agents. The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes (sub-graph of the conversations graph)); 
Lecue does not explicitly teach
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving;
presenting the conversation slipstream to at least one participant to the secondary communication.
Subramaniam teaches
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving); [0127] a path may be filtered by conversation type (determining a resolution of a nodal path);
presenting the conversation slipstream to at least one participant to the secondary communication ([0070] These responses may be in the form of text or audio messages to the user and/or using simple user interface elements (e.g., select lists) that are presented to the user for the user to make selections).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, determine a path based on the conversation type, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.	

As to claim 2, Lecue and Subramaniam teach the method of claim 1, wherein Lecue further teaches
the presenting comprises combining the conversation slipstream and the secondary communication ([0004] a portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation),
Lecue does not explicitly teach
presenting the conversation slipstream to the at least one participant in combination with the secondary communication.
Subramaniam teaches 
presenting the conversation slipstream to the at least one participant in combination with the secondary communication ([0065] generating a response to be output to the user responsive to the user utterance, outputting the response to the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, output information to the user, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.	

As to claim 4, Lecue and Subramaniam teach the method of claim 1, wherein Lecue further teaches
the selecting further comprises determining a primary nodal path of each sub-graph and comparing the primary nodal path of each sub-graph to the graph of the secondary communication (fig. 4a, 4d, the path in the Discussion in fig. 4a corresponds to a primary nodal path; [0054] The relationships between the concepts are depicted as edges (sub-graph) in the knowledge graph portion 410; [0057] The example depicts the percentage matching between various nodes in the merged graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot1 is 10 percent, while the percentage matching to the keywords for Bot2 is 80 percent).

As to claim 5, Lecue and Subramaniam teach the method of claim 1, wherein Lecue further teaches the selecting comprises determining: 
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication ([0054], fig. 4, the example portion 410 represents respective temporal relationships between concepts. The relationships between the concepts are depicted as edges in the knowledge graph portion 410, e.g., hasIntent, hasNeed, hasTone (a participation number of each communication represented by each sub-graph)).

As to claim 7, Lecue and Subramaniam teach the method of claim 1, wherein Lecue further teaches
the generating comprises selecting the at least one communication based on at least one of a reputation of a participant to a conversation from which the at least one communication is extracted ([0058] The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes. The current robotic agent is replaced with a replacement robotic agent that is selected from the robotic agents based on the percentage matching value of the merged knowledge graph).

As to claim 8, Lecue teaches a system, comprising:
a processor configured to initiate operations including ([0004] one or more processors to perform operations):
constructing, using machine learning, a conversations graph representing conversations conducted over an electronic communications network by a plurality of participants and collected from at least one messaging platform([0058] A conversation knowledge graph (conversations graph) is created based on the characteristics of the conversation. The conversation knowledge graph includes a plurality of first nodes that each correspond a concept discussed in the conversation; [0034] A knowledge graph is a collection of data that is related based on a schema representing entities and relationships between entities (collected from at least one messaging platform); [0040] The example conversation monitoring system 200 can be deployed on a platform where users are conversing with robotic agents (machine learning) to monitor such conversations);
generating a conversation slipstream comprising at least one communication extracted from the conversations in response to receiving a secondary communication over the electronic communications network, the at least one communication represented by a sub-graph of the conversations graph that corresponds to a graph of the secondary communication, wherein the generating the conversation slip stream comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the graph of the secondary communication and determining a predefined similarity based on the comparing ([0057] FIG. 4D depicts an example of a merged knowledge graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot.sub.1 is 10 percent, while the percentage matching to the keywords for Bot.sub.2 is 80 percent (similarity based on the comparing); [0058] A portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation. The domain knowledge graph includes a plurality of second nodes that each correspond to at least one of the features for each of the robotic agents. The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes (sub-graph of the conversations graph)),
Lecue does not explicitly teach
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving;
presenting the conversation slipstream to at least one participant to the secondary communication.
Subramaniam teaches
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving); [0127] a path may be filtered by conversation type (determining a resolution of a nodal path);
presenting the conversation slipstream to at least one participant to the secondary communication ([0070] These responses may be in the form of text or audio messages to the user and/or using simple user interface elements (e.g., select lists) that are presented to the user for the user to make selections).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, determine a path based on the conversation type, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.

As to claim 9, Lecue and Subramaniam teaches the system of claim 8, wherein Lecue further teaches 
the presenting comprises combining the conversation slipstream and the secondary communication ([0004] a portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation),
Lecue does not explicitly teach 
presenting the conversation slipstream to the at least one participant in combination with the secondary communication.
Subramaniam teaches
presenting the conversation slipstream to the at least one participant in combination with the secondary communication ([0065] generating a response to be output to the user responsive to the user utterance, outputting the response to the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, output information to the user, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.

As to claim 11, Lecue and Subramaniam teaches the system of claim 8, wherein Lecue further teaches 
the selecting comprises determining a primary nodal path of each sub-graph and comparing the primary nodal path of each sub-graph to the graph of the secondary communication (fig. 4a, 4d, the path in the Discussion in fig. 4a corresponds to a primary nodal path; [0054] The relationships between the concepts are depicted as edges (sub-graph) in the knowledge graph portion 410; [0057] The example depicts the percentage matching between various nodes in the merged graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot1 is 10 percent, while the percentage matching to the keywords for Bot2 is 80 percent).

As to claim 12, Lecue and Subramaniam teaches the system of claim 8, wherein Lecue further teaches the selecting further comprises determining: 
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication ([0054], fig. 4, the example portion 410 represents respective temporal relationships between concepts. The relationships between the concepts are depicted as edges in the knowledge graph portion 410, e.g., hasIntent, hasNeed, hasTone (a participation number of each communication represented by each sub-graph)).

As to claim 14, Lecue and Subramaniam teach a computer program product, the computer program product comprising:
one or more non-transitory computer-readable storage media and program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable by a processor to cause the processor to initiate operations including ([0006] one or more non-transitory computer-readable storage media are coupled to one or more processors. Instructions are stored on the one or more non-transitory computer-readable storage media that when executed by the one or more processors, cause the one or more processors to perform operations):
constructing, using machine learning, a conversations graph representing conversations conducted over an electronic communications network by a plurality of participants and collected from at least one messaging platform ([0058] A conversation knowledge graph (conversations graph) is created based on the characteristics of the conversation. The conversation knowledge graph includes a plurality of first nodes that each correspond a concept discussed in the conversation; [0034] A knowledge graph is a collection of data that is related based on a schema representing entities and relationships between entities (collected from at least one messaging platform); [0040] The example conversation monitoring system 200 can be deployed on a platform where users are conversing with robotic agents to monitor such conversations);
generating a conversation slipstream comprising at least one communication extracted from the conversations in response to receiving a secondary communication over the electronic communications network, the at least one communication represented by a sub-graph of the conversations graph that corresponds to a graph of the secondary communication, wherein the generating the conversation slip stream comprises selecting sub-graphs of the conversations graph and comparing each sub-graph selected to the graph of the secondary communication and determining a predefined similarity based on the comparing ([0057] FIG. 4D depicts an example of a merged knowledge graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot.sub.1 is 10 percent, while the percentage matching to the keywords for Bot.sub.2 is 80 percent (similarity based on the comparing); [0058] A portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation. The domain knowledge graph includes a plurality of second nodes that each correspond to at least one of the features for each of the robotic agents. The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes (sub-graph of the conversations graph));
Lecue does not explicitly teach
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving;
presenting the conversation slipstream to at least one participant to the secondary communication.
Subramaniam teaches
the selecting the sub-graphs of the conversation comprising determining a resolution of a nodal path in each sub-graph, the resolution being a classification indicating whether the conversation is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving); [0127] a path may be filtered by conversation type (determining a resolution of a nodal path);
presenting the conversation slipstream to at least one participant to the secondary communication  ([0070] These responses may be in the form of text or audio messages to the user and/or using simple user interface elements (e.g., select lists) that are presented to the user for the user to make selections).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, determine a path based on the conversation type, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.

As to claim 15, Lecue and Subramaniam teach the computer program product of claim 14, wherein Lecue further teaches the presenting comprises combining the conversation slipstream and the secondary communication ([0004] a portion of the conversation knowledge graph is selected and merged with a domain knowledge graph into a merged knowledge graph based on the identification of the state change in the conversation),
Lecue does not explicitly teach 
presenting the conversation slipstream to the at least one participant in combination with the secondary communication.
Subramaniam teaches
presenting the conversation slipstream to the at least one participant in combination with the secondary communication ([0065] generating a response to be output to the user responsive to the user utterance, outputting the response to the user).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, output information to the user, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.	

As to claim 17, Lecue and Subramaniam teach the computer program product of claim 14, wherein Lecue further teaches the selecting comprises determining a primary nodal path of each sub-graph and comparing the primary nodal path of each sub-graph to the graph of the secondary communication (fig. 4a, 4d, the path in the Discussion in fig. 4a corresponds to a primary nodal path; [0054] The relationships between the concepts are depicted as edges (sub-graph) in the knowledge graph portion 410; [0057] The example depicts the percentage matching between various nodes in the merged graph 440. For example, the percentage of matching between the entries for the conversation phrase and the keywords corresponding to Bot1 is 10 percent, while the percentage matching to the keywords for Bot2 is 80 percent).

As to claim 18, Lecue and Subramaniam teach the computer program product of claim 16, wherein Lecue further teaches the selecting comprises determining: 
a participation number of each communication represented by each sub-graph, the participation number corresponding to a number of participants to the communication ([0054], fig. 4, the example portion 410 represents respective temporal relationships between concepts. The relationships between the concepts are depicted as edges in the knowledge graph portion 410, e.g., hasIntent, hasNeed, hasTone (a participation number of each communication represented by each sub-graph)).

As to claim 20, Lecue and Subramaniam teaches the computer program product of claim 14, wherein Lecue further teaches 
the generating comprises selecting the at least one communication based on at least one of a reputation of a participant to a conversation from which the at least one communication is extracted ([0058] The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes. The current robotic agent is replaced with a replacement robotic agent that is selected from the robotic agents based on the percentage matching value of the merged knowledge graph).

As to claim 21, Lecue and Subramaniam teach the system of claim 8, wherein Lecue further teaches
the generating comprises selecting the at least one communication based on at least one of a reputation of a participant to a conversation from which the at least one communication is extracted ([0058] The merged knowledge graph includes a percentage matching value between a portion of the first nodes and a portion of the second nodes. The current robotic agent is replaced with a replacement robotic agent that is selected from the robotic agents based on the percentage matching value of the merged knowledge graph).

Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lecue (US 20190325868 A1) in view of Subramaniam (US 20200342032 A1) and further in view of Malik (US 20120110085 A1).
As to claim 6, Lecue and Subramaniam teach the method of claim 1, Subramaniam further teaches the method further comprising 
the resolution status indicating whether the secondary communication is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Subramaniam disclosure, determine the communication is completed, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.	
Lecue and Subramaniam do not explicitly teach
determining a resolution status of the secondary communication and a communication included in the conversation slipstream and inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and a communication included in the conversation slipstream;
Malik teaches
determining a resolution status of the secondary communication and a communication included in the conversation slipstream and inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and a communication included in the conversation slipstream (fig. 1, [0021] Identification module 142 identifies objects in the social graph that match the extracted information, such as the sender and recipient of the message. Tagging module 143 tags the messages (inserting the secondary communication into the conversation slipstream) with the relationships of the objects in the social graph. Indexing module 144 indexes the messages into message indexes using the tags (at a position within the slipstream).  Updating module 145 updates the indexed messages as necessary to reflect changes in the social graph (resolution status of the secondary communication and a communication included in the conversation slipstream);  [0034] the updating module 145 can update the indexes whenever the number of changes (determining a resolution status) to the social graph for a user exceeds a certain threshold)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue and Subramaniam disclosure, indexing the messages, as taught by Malik. One would be motivated to do so to send messages to a specific user while hiding or not outputting messages tagged with other social relationships.

As to claim 13, Lecue and Subramaniam teaches the system of claim 8, wherein Subramaniam further teaches the processor is configured to initiate operations further comprising:
the resolution status indicating whether the secondary communication is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue disclosure, determine the communication is completed, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.	
Lecue and Subramaniam do not explicitly teach
determining a resolution status of the secondary communication and a communication included in the conversation slipstream; and 
inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and the communication included in the conversation slipstream.
Malik teaches
determining a resolution status of the secondary communication and of a communication included in the conversation slipstream (fig. 1, [0021] Identification module 142 identifies objects in the social graph that match the extracted information, such as the sender and recipient of the message; [0034] the updating module 145 can update the indexes whenever the number of changes (determining a resolution status) to the social graph for a user exceeds a certain threshold); and
inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and the communication included in the conversation slipstream (fig. 1, Tagging module 143 tags the messages (inserting the secondary communication into the conversation slipstream) with the relationships of the objects in the social graph. Indexing module 144 indexes the messages into message indexes using the tags (at a position within the slipstream).  Updating module 145 updates the indexed messages as necessary to reflect changes in the social graph (resolution status of the secondary communication and a communication included in the conversation slipstream)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue and Subramaniam disclosure, indexing the messages, as taught by Malik.  One would be motivated to do so to send messages to a specific user while hiding or not outputting messages tagged with other social relationships.	

As to claim 19, Lecue and Subramaniam teach the computer program product of claim 14, wherein Subramaniam further teaches the program instructions are executable by the processor to cause the processor to initiate operations further comprising:
the resolution status indicating whether the secondary communication is complete, incomplete or evolving ([0049] The one or more filtering criteria may include, for example, conversations ended at a particular state, conversations started from a particular state, completed or incomplete conversations, conversations associated a particular end user intent, conversations from a particular channel or locale, conversations occurred during a certain time period (conversation is complete, incomplete or evolving)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Subramaniam disclosure, determine the communication is completed, as taught by Subramaniam.  One would be motivated to do so for monitoring, analyzing, visualizing, diagnosing, and improving the performance of the bot system.
Lecue and Subramaniam do not explicitly teach
determining a resolution status of the secondary communication and a communication included in the conversation slipstream;
inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and the communication included in the conversation slipstream;
Malik teaches
determining a resolution status of the secondary communication and a communication included in the conversation slipstream (fig. 1, [0021] Identification module 142 identifies objects in the social graph that match the extracted information, such as the sender and recipient of the message; [0034] the updating module 145 can update the indexes whenever the number of changes (determining a resolution status) to the social graph for a user exceeds a certain threshold); and
inserting the secondary communication into the conversation slipstream at a position within the slipstream wherein the position is selected based on the resolution status of the secondary communication and the communication included in the conversation slipstream (fig. 1, Tagging module 143 tags the messages (inserting the secondary communication into the conversation slipstream) with the relationships of the objects in the social graph. Indexing module 144 indexes the messages into message indexes using the tags (at a position within the slipstream).  Updating module 145 updates the indexed messages as necessary to reflect changes in the social graph (resolution status of the secondary communication and a communication included in the conversation slipstream)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include in the Lecue and Subramaniam disclosure, indexing the messages, as taught by Malik.  One would be motivated to do so to send messages to a specific user while hiding or not outputting messages tagged with other social relationships.	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaja (US 20180324184 A1) SYSTEM AND METHOD USING INTERACTION TOKEN
Qawami (US 20130144738 A1) Gifting and Sharing Using SMS Messages for Shared Coupon/Gift-Card Auto-Redemption and Multi-Source Payment from Buyer's Mobile Phone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH NGUYEN/Examiner, Art Unit 2454